Title: From Thomas Jefferson to Charles Burney, 10 July 1786
From: Jefferson, Thomas
To: Burney, Charles



Sir
Paris July 10. 1786.

I took the liberty, through Mr. Paradise, of asking your advice in the purchase of a harpsichord. He has transmitted me a letter you were pleased to write him on that subject. The readiness with  which you have been so good as to act in this matter excites my warmest gratitude, and I beg you to accept of my thanks for it. The objection made by Kirkman to the resin of Walker’s bowstring has some weight but I think by wiping the strings from time to time with a spunge moistened in water or in some other fluid, which will dissolve the resin without attacking the metal of the string, the evil may be relieved. It would remain to use Walker’s stop sparingly; but in the movements to which it is adapted I think it’s effect too great not to overweigh every objection. That it should be worked however either by a weight or a spring is very desireable. The constant motion of the foot on a treadle diverts the attention and dissipates the delirium both of the player and hearer. Whenever either yourself or Mr. Paradise will be so good as to notify me that the instrument is ready, with information of the cost of that, it’s appendages, packages and delivery at the waterside, I will send by return of the post a banker’s bill for the money with directions to whom to deliver it. Are organs better made here or in London? I find that tho’ it is admitted the London workmen make the best harpsichords and piano-fortes, it is said the best organs are made here. I omitted in London to visit the shop of any organ-maker, but you are so much the better judge, that your decision would be more satisfactory. Indeed if it would not be too great a liberty I would ask the favor of your description of a proper organ for a chamber 24 feet square and 18. feet high, with the name of the best workman in that way in London. I feel all the impropriety of the freedom I am taking, and I throw myself on your goodness to pardon it. The reading your account of the state of music in Europe had prepared me to expect a great deal of pleasure from your acquaintance; and the few moments I was so happy as to pass with you, were a proof that my expectations would have been fully gratified, had not the shortness of time which obliged me to hurry from object to object, deprived me of opportunities of cultivating your acquaintance. I must be contented therefore with offering you my hommage by letter, and assuring you of the esteem and respect with which I have the honour to be Sir Your most obedient & most humble servant,

Th: Jefferson

